    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 1 of 13 PageID #:126




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FLOYD ROBINSON,                                      )
                                                     )
               Plaintiff,                            )
                                                     )       Case No. 20-cv-1253
       v.                                            )
                                                     )       Judge Robert M. Dow, Jr.
COOK COUNTY, et al.,                                 )
                                                     )
               Defendants.                           )
                                                     )

                            MEMORANDUM OPINION AND ORDER

       After his conviction for unlawful possession of a weapon was vacated, Floyd Robinson

(“Plaintiff”) filed a complaint [16] against Cook County, Sheriff Tom Dart, Officer Michael

Shaffer, and Officer Derrick Trice (“Defendants”). Plaintiff brings a Fourth Amendment claim

for unlawful detention against the Defendant officers, a malicious prosecution claim against the

Defendant officers and Sheriff Dart, and an indemnification claim against Cook County. [16, at

7–8]. Defendants have moved to dismiss all claims [18], arguing that there was probable cause to

arrest Plaintiff and that the Defendant officers are entitled to qualified immunity. For the reasons

stated below, Defendants’ motion to dismiss [18] is granted. The Court gives Plaintiff leave to file

an amended complaint no later than March 5, 2021, if he can do so consistent with this opinion

and Federal Rule of Civil Procedure 11. This case is set for a telephonic status hearing on March

12, 2021 at 9:00 a.m. Participants should use the Court’s toll-free, call-in number 877-336-1829,

passcode is 6963747.
     Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 2 of 13 PageID #:127




I.      Background 1

        In November 2015, Plaintiff was employed as a security guard for Universal Security. [16,

at ¶ 12]. Two months earlier, the Illinois Department of Financial and Professional Regulation

issued him a firearm control card. [Id., at ¶ 13]. On November 12, 2015, Plaintiff drove to a gas

station to pick up a drink and cigarettes during his lunchbreak. [Id., at ¶ 15]. He brought his loaded

firearm along in the backseat of the vehicle. [Id., at ¶¶ 15–16]. Defendant officers pulled Plaintiff

over for allegedly cutting off a car as he merged to turn into the gas station. [Id., at ¶ 17]. Plaintiff

cooperated with the officers, told them that he was a security guard and had a firearm in his car,

and provided them with both his firearm owner identification card (“FOID Card”) and his firearm

control card (“tan card”). 2 [Id., at ¶¶ 18–19]. Defendant officers ordered Plaintiff to exit the

vehicle, handcuffed him, and searched him and his car. [Id., at ¶ 20]. They also “checked the

Plaintiff’s identification and uncovered that the Plaintiff’s [FOID card] had been revoked

following the issuance of an emergency order of protection against him.” [Id., at ¶ 21]. An

emergency order of protection had been entered against Plaintiff on September 24, 2015, after an

ex parte hearing. [Id., at ¶¶ 32, 35]. The order of protection expired on October 15, 2015. [Id., at

¶ 33]. Plaintiff informed the officers that he did not know of the order of protection or the

revocation of his FOID card. [Id., at ¶ 37]. Plaintiff alleges that the order “did not place any

restrictions on the Plaintiff’s ability to legally possess a firearm.” [Id., at ¶ 34].




1
  The Court accepts as true all of Plaintiff’s well-pleaded factual allegations and draws all reasonable
inferences in Plaintiff’s favor. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).
2
  The parties and other courts refer to this card as a tan card, and the Court follows suit. See Rabin v. Flynn,
725 F.3d 628, 631 (7th Cir. 2013) (“The firearm control card is called a ‘tan card’ because of the unique
tan color of the card.”).



                                                       2
       Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 3 of 13 PageID #:128




         Defendant officers charged Plaintiff with unlawful possession of a weapon without a valid

FOID card pursuant to 730 ILCS 5/24-1.6. [Id., at ¶¶ 22–23]. On August 3, 2016, he was

convicted of nine counts of aggravated unlawful use of a weapon. [Id., at ¶ 39]. The charges were

premised on the possession of a firearm without a valid FOID card and without a valid concealed

carry license. [Id.]. Plaintiff was sentenced to one-year imprisonment and one-year supervised

release. [Id., at ¶ 40]. He was released from prison on March 14, 2018. [Id., at ¶ 42]. On February

20, 2019, “Plaintiff’s conviction was vacated by the trial court” in a manner “consistent with the

Plaintiff’s innocence.” [Id., at ¶ 44].

II.      Legal Standard

         To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint typically must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S at 555). In determining whether the complaint meets this

standard, the Court accepts as true all of Plaintiff’s well-pleaded factual allegations and draws all

reasonable inferences in Plaintiff’s favor. Killingsworth, 507 F.3d at 618.

III.     Analysis

         Defendants argue that the Court should dismiss Plaintiff’s complaint because Defendants

had probable cause to arrest and detain plaintiff, defeating both his Fourth Amendment claim and

his malicious prosecution claim. Probable cause exists when “the facts and circumstances within



                                                  3
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 4 of 13 PageID #:129




the officer’s knowledge and of which the officer has reasonably trustworthy information are

sufficient to warrant a prudent person in believing the suspect has committed or is committing an

offense.” United States v. Sawyer, 224 F.3d 675, 678–79 (7th Cir. 2000). “Probable cause,

however, does not require evidence sufficient to support a conviction, nor even evidence

demonstrating that it is more likely than not that the suspect committed a crime.” Id.

       A.      Fourth Amendment Claim

       Plaintiff brings a Fourth Amendment claim for unlawful detention against the Defendant

officers. He stylizes this complaint as a “Manuel Fourth Amendment” claim, invoking Manuel v.

City of Joliet, 137 S. Ct. 911 (2017). [16, at 7] (capitalization altered). Such a characterization

suggests that Plaintiff challenges the constitutionality of his pretrial detention. See Manuel, 137

S. Ct. at 920 (stating the holding of the case as “the Fourth Amendment governs a claim for

unlawful pretrial detention even beyond the start of legal process”). Further, in his response to the

motion to dismiss, Plaintiff argues that the Court should consider “not just what a reasonable

officer would know at the time of the street stop, but also what could be learned by reading the

statutes before charging.” [21, at 3]. However, much of his complaint focuses on whether the

Defendant officers had probable cause at the time of his arrest. [See 16, at ¶¶ 30–31, 38].

Accordingly, the Court construes Plaintiff’s complaint as alleging both that the initial arrest was

made without probable cause and that he was placed in pretrial detention without probable cause.

       Although probable cause is often a factual determination, here it is primarily a legal one,

requiring analysis of the statute under which Plaintiff was charged—namely, the aggravated

unlawful use of a weapon statute (“UUW statute”), 720 Ill. Comp. Stat. 5/24-1.6; the Firearm

Owners Identification Card Act (“FOID Act”), 430 Ill. Comp. Stat. Ann. 65; the Private Detective,

Private Alarm, Private Security, Fingerprint Vendor, and Locksmith Act of 2004 (“Private



                                                 4
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 5 of 13 PageID #:130




Detective Act”), 225 Ill Comp. Stat. Ann. 447; and the law on orders of protection, 750 Ill. Comp.

Stat. 60. In his response, Plaintiff argues that, based on these laws, Defendants lacked probable

cause to arrest and detain him because he was subject to the security guard exemption to the UUW

statute and because he did not need to maintain a valid FOID card. And in his complaint, Plaintiff

argues that his FOID card was illegally revoked such that the revocation could not serve as the

basis for probable cause. [16, at ¶¶ 36–38].

               1.      The Security Guard Exemption to the UUW Statute

       The Illinois UUW statute makes it illegal to carry a weapon in any vehicle if “the person

possessing the firearm has not been issued a currently valid Firearm Owner’s Identification Card”

or if “the person possessing the weapon had an order of protection issued against him or her within

the previous 2 years.” 720 Ill. Comp. Stat. Ann. 5/24-1.6(a). There are several exemptions to this

statute, including one for “[p]ersons licensed as private security contractors * * * if their duties

include the carrying of a weapon * * * while actually engaged in the performance of the duties of

their employment or commuting between their homes and places of employment” 720 Ill. Comp.

Stat. Ann. 5/24-2(a)(5). It also exempts “[a]ny person regularly employed in a commercial or

industrial operation as a security guard for the protection of persons employed and private property

related to such commercial or industrial operation, while actually engaged in the performance of

his or her duty or traveling between sites or properties belonging to the employer.” 720 Ill. Comp.

Stat. Ann. 5/24-2(a)(6). To be eligible for these exemptions, a security contractor must have a tan

card. 720 Ill. Comp. Stat. Ann. 5/24-2(a)(5)–(6).

       Plaintiff argues that he qualified for this exemption both because he was commuting and

because he was engaged in his duties. [21, at 5–6]. To qualify for the exemption because he was

commuting, Plaintiff must have been “commuting between [his] home[] and place[] of



                                                 5
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 6 of 13 PageID #:131




employment,” 720 Ill. Comp. Stat. Ann. 5/24-2(a)(5), or “traveling between sites or properties

belonging to the employer,” 720 Ill. Comp. Stat. Ann. 5/24-2(a)(6). Plaintiff takes issue with this

standard, arguing that he need only have been “commuting directly from [his] place of

employment.” [21, at 6] (quoting 225 Ill. Comp. Stat. 447/35-35). But in doing so, Plaintiff quotes

from the Private Detective Act, not from the statute delineating exemptions to the UUW statute.

       In support of the argument that he was commuting, Plaintiff cites to People v. Francis, 368

N.E.2d 415, 419 (Ill. App. 1977), modified, 383 N.E.2d 161 (Ill. 1978). [21, at 5–6]. In that

criminal case, police pulled over a security guard and the security guard told the police that he had

just gotten off of work and was “on his way to purchase cigarettes.” Id. at 417–18. The court

found that the fact that the “defendant’s testimony shows he was on his way to purchase cigarettes

is not significant enough to disqualify him from the coverage of the exemption, since buying a

pack of cigarettes cannot be considered to be his ultimate destination.” Id. 419. Here, in contrast,

Plaintiff’s shift had not ended and instead he was running an errand on a lunch break. Further,

Francis was a criminal case, and the court determined that “[t]he State must prove beyond a

reasonable doubt that defendant was not covered by the exemption.” Id. This standard is different

than the one that applies in this case, where the issue is whether Defendants had probable cause to

believe that Plaintiff violated the UUW statute. Moreover, on appeal, the Illinois Supreme Court

remanded for a new trial after it concluded that the Francis appellate court applied the wrong

standard, determining that the defendant must prove entitlement to the exemption by a

preponderance of the evidence. See People v. Francis, 383 N.E.2d 161, 163–64 (Ill. 1978). Thus,

Francis does not help Plaintiff here, and he does not qualify for the exemption because he was

commuting.




                                                 6
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 7 of 13 PageID #:132




        Next, Plaintiff asserts that he was “actually engaged in the performance of” his duties. [21,

at 5–6]; 720 Ill. Comp. Stat. Ann. 5/24-2(a)(5)–(6). Specifically, he argues that he qualified for

the exemption because he was “performing employee-sanctioned duties” by “taking a work-

sanctioned break.” [21, at 5]. He relies on People v. Johnson, 327 N.E.2d 424 (Ill. App. 1975),

where the court found that a security guard was engaged in work-related duties when he was

“picking up supplies for the tavern to which he was assigned.” Id. at 426. The court explained

that the record did not contain any evidence that he was “on a private jaunt unrelated to his

employment.” Id. at 426–27. Here however, Plaintiff was taking a break to purchase cigarettes

and a drink. [16, at ¶¶ 15, 17]. Although this break was permitted by his employer, he does not

allege that it was part of his duties. Instead, it was “a private jaunt unrelated to his employment.”

Johnson, 327 N.E.2d at 426–27; see also Snodgrass v. Jones, 755 F. Supp. 826, 829 (C.D. Ill.

1991), aff’d, 957 F.2d 482 (7th Cir. 1992) (“Illinois recognizes the distinction between frolic

(pursuit of an employee’s personal business unrelated to employment) and detour (an employee’s

deviation for personal reasons that is nonetheless seen as sufficiently related to employment).”).

In short, accepting as true the allegations of the complaint, Plaintiff does not qualify for the security

guard exemption to the UUW statute and thus cannot negate probable cause on that basis. 3

                2.       Plaintiff’s Tan Card

        Plaintiff also argues that regardless of whether he qualified for the security guard

exemption, Defendants lacked probable cause to arrest or detain him because his tan card alone


3
  Under Illinois law, “observation of a Firearm Owner’s Identification Card in the possession of a person
whose Firearm Owner’s Identification Card has been revoked constitutes a sufficient basis for the arrest of
that person.” 430 Ill. Comp. Stat. Ann. 65/9.5(e). Plaintiff alleges that before they arrested him, Defendant
officers “uncovered that the Plaintiff’s [FOID card] had been revoked.” [16, ¶ 21]. Accordingly, Defendant
officers had probable cause to arrest Plaintiff under this statute as well. See Holmes v. Vill. of Hoffman
Estate, 511 F.3d 673, 682 (7th Cir. 2007) (“[P]robable cause to believe that a person has committed any
crime will preclude a false arrest claim, even if the person was arrested on additional or different charges
for which there was no probable cause.”).

                                                     7
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 8 of 13 PageID #:133




permitted him to have a firearm. [21, at 8–9]. Pursuant to the Private Detective Act, the Illinois

Department of Financial and Professional Regulation (“IDFPR”) can issue tan cards to qualifying

individuals. 225 Ill. Comp. Stat. 447/5-10. Plaintiff insists that “the Act under which the Plaintiff

legally possessed his gun explicitly did not require a valid FOID card.” [21, at 8]. Plaintiff does

not provide a citation to support this assertion, but, based on the remainder of Plaintiff’s briefing,

the Court presumes Plaintiff relies on the following provision of the Private Detective Act:

       Possession of a valid firearm control card allows a licensee or employee to carry a
       firearm not otherwise prohibited by law while the licensee or employee is engaged
       in the performance of his or her duties or while the licensee or employee is
       commuting directly to or from the licensee’s or employee’s place or places of
       employment.

225 Ill. Comp. Stat. Ann. 447/35-35(c). Plaintiff concedes that the IDFPR may only issue tan cars

to individuals with valid FOID cards. 225 Ill. Comp. Stat. Ann. 447/35-35(d) (“The Department

shall issue a firearm control card to a person who has passed an approved firearm training course,

who is currently licensed or employed by an agency licensed by this Act and has met all the

requirements of this Act, and who possesses a valid firearm owner identification card.” (emphasis

added)); [16, at ¶ 25]. But Plaintiff asserts that “there is no statute that requires the holder [to]

maintain a valid FOID card.” [16, at ¶ 25] (emphasis added). Although the Private Detective Act

does not expressly use the word “maintain,” it does require the IDFPR to revoke a tan card if the

holder fails to possess a valid FOID card.        225 Ill. Comp. Stat. Ann. 447/35-35(f) (“The

Department shall refuse to issue or shall revoke a firearm control card if the applicant or holder

fails to possess a valid firearm owners identification card without hearing.” (emphasis added)).

This requirement indicates that, contrary to Plaintiff’s assertion, a tan card does not exempt one

from the obligation to possess a valid FOID card, nor can possession of a valid tan card alone

negate probable cause Defendants had to arrest and detain Plaintiff.



                                                  8
    Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 9 of 13 PageID #:134




        Further, even if Plaintiff were right on this point, the Defendant officers likely would be

entitled to qualified immunity. That is, even if Plaintiff’s tan card alone permitted him to carry his

firearm in his car, such right is likely not clearly established. “A right is clearly established ‘when,

at the time of the challenged conduct, [t]he contours of [a] right [are] sufficiently clear’ that ‘every

reasonable official would have understood that what he is doing violates that right.’” Xiong v.

Wagner, 700 F.3d 282, 289 (7th Cir. 2012) (alterations in original) (quoting Hernandez ex rel.

Hernandez v. Foster, 657 F.3d 463, 473–74 (7th Cir. 2011)). A plaintiff need not cite “a case

directly on point, but existing precedent must have placed the statutory or constitutional question

beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Here, Plaintiff has not cited to

any case on how to interpret the relationship between the UUW statute and Private Detective Act.

And Plaintiff’s interpretation—that the Private Detective Act provides another exemption to the

UUW statute—is not so obvious as to be “beyond debate.” Id.

        Moreover, even assuming that the Private Detective Act does provide another exemption

to the UUW statute, it is not clearly established that such exemption would apply here. Section

35-35(c) of the Private Detective Act permits tan card holders “to carry a firearm not otherwise

prohibited by law while the licensee or employee is engaged in the performance of his or her duties

or while the licensee or employee is commuting directly to or from the licensee’s or employee’s

place or places of employment.” 225 Ill. Comp. Stat. Ann. 447/35-35(c). As described above,

Plaintiff was not engaged in the performance of his duties. And whether driving to a gas station

on a lunch break is “commuting directly to or from the licensee’s or employee’s place or places of

employment” likewise is a question without a clear-cut legal answer. Id. (emphasis added).

        Although the doctrine of qualified immunity has faced increased scrutiny in recent months,

under the current state of the law the doctrine continues to protect “‘all but the plainly incompetent



                                                   9
   Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 10 of 13 PageID #:135




or those who knowingly violate the law.’” Dix v. Edelman Financial Services, LLC, 978 F.3d 507,

518 (7th Cir. 2020) (quoting Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2017), and

Mullenix v. Luna, 577 U.S. 7, 12 (2015)). Here, as Defendants made the decisions whether to

arrest and detain Plaintiff, they faced multiple challenging issues in regard to both the facts that

unfolded and the law that applied to those facts. Even if years later, with the benefit of careful

analysis, a court might conclude that Defendants had a mistaken view of the law as it applied to

the full development of the facts after investigation, trial, and post-judgment rulings, there is no

basis for concluding on the current complaint and the cases cited that Defendants were either

incompetent or that they knowingly violated the law.

               3.      Revocation of Plaintiff’s FOID Card

       In his complaint, Plaintiff claims that his FOID card was illegally revoked and that

Defendants should have known that his right to carry a firearm was never restricted. [16, at ¶¶ 37–

38]. Illinois law prohibits “a respondent against whom an order of protection was issued from

possessing any firearms during the duration of the order” only if the order “was issued after a

hearing of which such person received actual notice, and at which such person had an opportunity

to participate.” 750 Ill. Comp. Stat. Ann. 60/214(14.5)(a). If this occurs, the court should order

the respondent to “turn[] over” his or her FOID card to “the local law enforcement agency.” Id.

Here, the order of protection was entered after an ex parte hearing, and it expired before Plaintiff’s

arrest. [16, at ¶¶ 32–35]. Plaintiff was never asked to turn over his FOID card. Therefore, the

order of protection should not have limited Plaintiff’s ability to carry a firearm on the day of his

arrest, November 12, 2015.

       However, Plaintiff did not make this argument in his response brief. See Firestone Fin.

Corp. v. Meyer, 796 F.3d 822, 825 (7th Cir. 2015) (“[A] party generally forfeits an argument or



                                                 10
   Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 11 of 13 PageID #:136




issue not raised in response to a motion to dismiss * * *.”). Moreover, Plaintiff’s complaint never

states facts sufficient to demonstrate that Defendants knew that his FOID card had been wrongfully

revoked or that Defendants learned of any information to negate probable cause. He states that he

“informed the officers that he was unaware of [the] order of protection and that his FOID card had

allegedly been revoked.” [16, at ¶ 37]. However, officers need not accept a suspect’s denial of

wrongdoing. See Williamson v. Curran, 714 F.3d 432, 441 (7th Cir. 2013) (explaining that officers

may rely on information from eyewitnesses in making an arrest and that “[t]his is so even when

the suspect denies an accusation of wrongdoing”); Reynolds v. Jamison, 488 F.3d 756, 762 (7th

Cir. 2007) (concluding that the defendant’s “denial does not negate probable cause for his arrest”).

Although Plaintiff alleges that his conviction was vacated after his appeal in a manner consistent

with his innocence, he never alleges that Defendants learned information between his arrest and

conviction that would have eliminated their probable cause. Therefore, the complaint does not

allege facts sufficient to demonstrate that Defendants arrested or detained Plaintiff without

probable cause.

       B.      Malicious Prosecution Claim

       Plaintiff also brings a malicious prosecution claim. [16, at ¶¶ 46–50]. “To establish a

claim for malicious prosecution under Illinois law, plaintiffs must establish five elements:

(1) commencement or continuation of an original proceeding; (2) termination of the proceeding in

favor of the plaintiff; (3) the absence of probable cause; (4) malice; and (5) damages.” Cairel v.

Alderden, 821 F.3d 823, 834 (7th Cir. 2016). “For a malicious prosecution claim, probable cause

is determined based upon the facts known to the prosecution at the time of filing.” Id.

       The same probable-cause analysis that applies to the previous claim applies to this one as

well. However, “[p]robable cause as to one charge will not bar a malicious prosecution claim



                                                11
   Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 12 of 13 PageID #:137




based on a second, distinct charge as to which probable cause was lacking.” Holmes, 511 F.3d at

682. Plaintiff alleges that some of his convictions were premised on “the possession of a firearm

without a valid concealed carry license.” [16, at ¶ 39]. Because the analysis set forth above

addresses Plaintiff’s lack of a FOID card, it does not fully cover Plaintiff’s malicious prosecution

claim.

         The UUW statute makes it illegal to possess a firearm in a vehicle if (1) the firearm was

“uncased, loaded, and immediately accessible at the time of the offense” and (2) “the person

possessing the pistol, revolver, or handgun has not been issued a currently valid license under the

Firearm Concealed Carry Act.” 720 Ill. Comp. Stat. Ann. 5/24-1.6(a)(1), (3)(A-5). Plaintiff’s

complaint states that the firearm was loaded in the back seat of his car, and Plaintiff never alleges

that the firearm was not uncased. [16, at ¶ 16]. In his response brief, he argues that “security

guards carrying a firearm in accordance with the Act are exempt from concealed carry license

requirements in Illinois.” [21, at 5]. In support, Plaintiff cites to 430 Ill. Comp. Stat. 66/10(g)(2),

which provides that “[a] licensee shall possess a license at all times the licensee carries a concealed

firearm except * * *when the person is authorized to carry a firearm under Section 24-2 of the

Criminal Code of 2012.” Section 24-2 of the Criminal Code of 2012 lists the exemptions to the

UUW statute. 720 Ill. Comp. Stat. 5/24-2. As explained above, Plaintiff does not qualify for the

security guard exemptions to the UWW statute. Therefore, 430 Ill. Comp. Stat. 66/10(g)(2) does

not exempt Plaintiff from Illinois’ concealed carry requirements. And because Plaintiff does not

allege facts demonstrating that Defendants lacked probable cause with respect to any of his

convictions at the time of filing, his malicious prosecution claim fails. See Cairel, 821 F.3d at

834.




                                                  12
   Case: 1:20-cv-01253 Document #: 25 Filed: 02/03/21 Page 13 of 13 PageID #:138




IV.    Conclusion

       For the reasons stated above, the Court grants Defendants’ motion to dismiss [18] because

Plaintiff’s complaint fails to state a claim for a Fourth Amendment violation or for malicious

prosecution. Furthermore, as noted above, although the Court does not definitively resolve the

issue at this time, it also appears likely that Defendants would be entitled to qualified immunity on

Plaintiff’s claims as well. In addition, as there are no substantive claims remaining, Plaintiff’s

indemnification claim also must be dismissed. Nevertheless, in an abundance of caution, the Court

gives Plaintiff leave to file an amended complaint no later than March 5, 2021, if he can do so

consistent with this opinion and Federal Rule of Civil Procedure 11. This case is set for a

telephonic status hearing on March 12, 2021 at 9:00 a.m. Participants should use the Court’s toll-

free, call-in number 877-336-1829, passcode is 6963747.




Dated: February 3, 2021                               __________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 13
